Case 19-59440-pwb       Doc 35    Filed 06/26/19 Entered 06/26/19 19:40:31           Desc Main
                                  Document     Page 1 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                            )        CHAPTER 11
                                                  )
P-D VALMIERA GLASS USA CORP.,                     )        CASE NO. 19-59440-PWB
                                                  )
                   Debtor.                        )

                               CERTIFICATE OF SERVICE

       I, Alyssa Kim-Whittle, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the Claims and Noticing Agent for the Debtor in the above captioned
case.

        On June 25, 2019, at my direction and under my supervision, employees of KCC caused
the following documents to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

      Motion for Authority to Use Cash Collateral [Docket No. 26]; and

      Notice of Interim Hearing on Motion for Authority to Use Cash Collateral; to be
       Held on July 1, 2019 at 10:00 a.m. [Docket No. 27].


Dated: June 26, 2019
                                                        /s/ Alyssa Kim-Whittle
                                                        Alyssa Kim-Whittle
                                                        KCC
                                                        222 N Pacific Coast Highway, Suite 300
                                                        El Segundo, CA 90245
Case 19-59440-pwb   Doc 35   Filed 06/26/19 Entered 06/26/19 19:40:31   Desc Main
                             Document     Page 2 of 6




                               Exhibit A
        Case 19-59440-pwb               Doc 35       Filed 06/26/19 Entered 06/26/19 19:40:31                       Desc Main
                                                     Document     Page 3 of 6
                                                                  Exhibit A
                                                             Limited Service List
                                                          Served via Electronic Mail

            Description                         CreditorName               CreditorNoticeName                         Email
Top 20 Creditor                        Active Minerals International     Wayne Bentley              w.bentley@activeminerals.com
Top 20 Creditor                        Airgas USA LLC Oxygen             Traci Bullock              traci.bullock@airgas.com
Top 20 Creditor                        Allen Lund Company                Dusty Walker               dusty.walker@allenlund.com
Top 20 Creditor                        AmTrust North America Inc         Will Robison (Agent)       will.robison@marshmma.com

Debtor’s Pre-Petition Secured Lender   AS SEB banka                      Attention: Emīls Zālītis   emils.zalitis@seb.lv
Top 20 Creditor                        B-H Transfer Co                   Jackie Kitchens            jkitchens@b-htransfer.com
Top 20 Creditor                        City of Dublin                    Michael Clay               claym@dlcga.com
Counsel to AS SEB Banka                Dentons US LLP                    Gary W. Marsh              gary.marsh@dentons.com
                                       Dietze & Schell Maschinenfabrik
Top 20 Creditor                        GmbH                              Oliver Goeckel             oliver.goeckel@dietze-schell.de
Top 20 Creditor                        Dublin-Laurens Cty Dev Auth       Beth Crumpton              bcrumpton@dlcda.com
Top 20 Creditor                        Etimine USA Inc                   Megan Marano               mmarano@etimineusa.com
Top 20 Creditor                        Evans Disposal Service Inc        Skip Evans                 trashman7317@aol.com
Top 20 Creditor                        Georgia Power                     Steve Chapman              sdchapma@southerncompany.com
Counsel for for B-H Transfer Co.       Jones Cork LLP                    Cater C Thompson           cater.thompson@jonescork.com
Counsel to Kajima Building and
Design Group, Inc.                     Jones Walker LLP                  Stephen P Drobny           sdrobny@joneswalker.com

Top 20 Creditor                        Kajima Building & Design Group    Jeff Stiner                stinerj@kbdgroupusa.com
Top 20 Creditor                        Kartash Inc                       Edward Kartashevsky        edward@kartash.com
Top 20 Creditor                        Kemira Oyi                        Phil Wayco                 phil.wayco@kemira
Top 20 Creditor                        LBBW                              Lutz Feldmann              lutz.feldmann@lbbwus.com
                                       Saurer Technologies Manag
Top 20 Creditor                        GmbH                              Jim Slaten                 jim.slaten@saurer.com
Top 20 Creditor                        Saxonia Edellmetalle GnbH         Merker Sabine              merker@saxonia.de
Counsel to City of Dublin and Laurens
Development Authority                 Seyfarth Shaw LLP                  Rebecca A Davis            rdavis@seyfarth.com
Top 20 Creditor                       Smith, Gambrell & Russell          Michelle Snyder            msnyder@sgrlaw.com
Top 20 Creditor                       Southeastern Paper Group           Jeff Small                 jsmall@sepapergroup.com




In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                          Page 1 of 1
Case 19-59440-pwb   Doc 35   Filed 06/26/19 Entered 06/26/19 19:40:31   Desc Main
                             Document     Page 4 of 6




                               Exhibit B
                                      Case 19-59440-pwb                      Doc 35          Filed 06/26/19 Entered 06/26/19 19:40:31                                  Desc Main
                                                                                             Document     Page 5 of 6
                                                                                                               Exhibit B
                                                                                                          Limited Service List
                                                                                                       Served via First Class Mail


           Description                         CreditorName                       CreditorNoticeName                         Address1                    Address2                 City     State     Zip      Country
 Top 20 Creditor                     Active Minerals International          Wayne Bentley                         121 Milledgeville Road                                   Gordon         GA     31031
 Top 20 Creditor                     Airgas USA LLC Oxygen                  Traci Bullock                         259 N Radnor-Chester Road                                Radnor         PA     19087
 Secured Lender                      Airgas USA, LLC                                                              12800 West Little York Rd.                               Houston        TX     77041
                                                                                                                                                                           La Canada
 Top 20 Creditor                     Allen Lund Company                     Dusty Walker                          4529 Angles Crest Hwy          Suite 300                 Flintridge     CA    91011
 Secured Lender                      Ameritech Leasing, Inc.                                                      7255 West 98th Terrace         Suite 200                 Overland       KS    66212
 Top 20 Creditor                     AmTrust North America Inc              Will Robison (Agent)                  PO Box 93833                                             Cleveland      OH    44101
 Debtor’s Pre-Petition Secured
 Lender                              AS SEB banka                           Attention: Emīls Zālītis              Meistaru iela 1, Valdlauči     Ķekava Parish             Ķekava County        LV-1076      Latvia
 Top 20 Creditor                     B-H Transfer Co                        Jackie Kitchens                       PO Box 151                                               Sandersville  GA     31082

 Secured Lender                      Caterpillar Financial Services Corp.                                         2120 West End Avenue                                     Nashville      TN    37203
 Top 20 Creditor                     City of Dublin                         Michael Clay                          PO Box 690                                               Dublin         GA    31040
                                     DeLage Landen Financial Svcs.,
 Secured Lender                      Inc.                                                                         1111 Old Eagle School Rd.                                Wayne          PA    19087
 Secured Lender                      Dell Financial Services, LLC                                                 Mail Stop PS2DF-23             One Dell Way              Round Rock     TX    78682
 Counsel to AS SEB Banka             Dentons US LLP                         Gary W. Marsh                         303 Peachtree Street, NE       Suite 5300                Atlanta        GA    30308
                                     Dietze & Schell Maschinenfabrik
 Top 20 Creditor                     GmbH                                   Oliver Goeckel                        Karchestrasse 1                                          Coburg               D96450       Germany
 Top 20 Creditor                     Dublin-Laurens Cty Dev Auth            Beth Crumpton                         1200 Bellevue Ave                                        Dublin         GA    31021
 Top 20 Creditor                     Etimine USA Inc                        Megan Marano                          1 Penn Center West             Suite 400                 Pittsburgh     PA    15276
 Top 20 Creditor                     Evans Disposal Service Inc             Skip Evans                            PO Box 910                                               Dublin         GA    31040
 Secured Lender                      General Electric Capital Corp.                                               P.O. Box 35701                                           Billings       MT    59107-5701
                                                                                                                  148 Andrew Young
 Georgia Department of Labor         Georgia Department of Labor                                                  International Blvd             Suite 826                 Atlanta        GA    30303

 Georgia Department of Revenue Georgia Department of Revenue                                                      1800 Century Boulevard, NE     Suite 9100                Atlanta        GA    30345

 Georgia Department of Revenue Georgia Department of Revenue                                                      PO Box 740389                                            Atlanta        GA    30374
 Top 20 Creditor               Georgia Power                                Steve Chapman                         241 Ralph McGill Blvd                                    Atlanta        GA    30308

 Internal Revenue Service            Internal Revenue Service               Centralized Insolvency Operation PO Box 7346                                                   Philadelphia   PA    19101-7346

 Internal Revenue Service            Internal Revenue Service               Centralized Insolvency Operation 2970 Market St                      Mail Stop 5-Q30-133       Philadelphia   PA    19104-5016
 Internal Revenue Service            Internal Revenue Service                                                435 2nd Street                                                Macon          GA    31201
 Secured Lender                      J. Aron & Co., LLC                                                      200 West Street                                               New York       NY    10282-2198

 Counsel for for B-H Transfer Co.    Jones Cork LLP                         Cater C Thompson                      435 Second Street, Suite 500   PO Box 6437               Macon          GA    31208-6437
 Counsel to Kajima Building and                                                                                   1360 Peachtree Street NE,
 Design Group, Inc.                  Jones Walker LLP                       Stephen P Drobny                      Suite 1030                     One Midtown Plaza         Atlanta        GA    30309
 Top 20 Creditor                     Kajima Building & Design Group         Jeff Stiner                           3490 Piedmont Road             Suite 900                 Atlanta        GA    30305
 Top 20 Creditor                     Kartash Inc                            Edward Kartashevsky                   50 Court Street                Suite 710                 Brooklyn       NY    11201
 Top 20 Creditor                     Kemira Oyi                             Phil Wayco                            Eneriakatu 4                   PO Box 330                Helsinki             00101        Finland
 Top 20 Creditor                     LBBW                                   Lutz Feldmann                         1185 Avenue of the Americas    41st Floor                New York       NY    10036
 Secured Lender                      Nissan Motor Acceptance Corp.                                                8900 Freeport Pkwy.                                      Irving         TX    75063
 Office of the United States
 Trustee for Region 21               Office of the United States Trustee    Martin P Ochs                         362 Richard Russell Bldg       75 Ted Turner Drive, SW   Atlanta        GA    30303
 Office of the United States
 Trustee for the Northern District
 of Georgia                          Office of the United States Trustee                                          362 Richard Russell Bldg       75 Ted Turner Drive, SW   Atlanta        GA    30303

 Top 20 Creditor                     Saurer Technologies Manag GmbH Jim Slaten                                    60 Weeserweg                                             Krefeld              D47804       Germany


In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                                                       Page 1 of 2
                                      Case 19-59440-pwb            Doc 35           Filed 06/26/19 Entered 06/26/19 19:40:31                        Desc Main
                                                                                    Document     Page 6 of 6
                                                                                               Exhibit B
                                                                                          Limited Service List
                                                                                       Served via First Class Mail


           Description                     CreditorName                CreditorNoticeName                    Address1                 Address2               City     State       Zip    Country
 Top 20 Creditor                  Saxonia Edellmetalle GnbH       Merker Sabine                   5 Erzstarsse                                          Halsbruecke           D09633    Germany
 Counsel to City of Dublin and
 Laurens Development                                                                              1075 Peachtree Street NE,
 Authority                        Seyfarth Shaw LLP               Rebecca A Davis                 Suite 2500                                            Atlanta       GA      30309
 Top 20 Creditor                  Slochem Trade s.r.o.                                            Farsky Mlyn 2                                         Trnava                917 01    Slovakia
 Top 20 Creditor                  Smith, Gambrell & Russell       Michelle Snyder                 1230 Peachtree Street       Suite 3100                Atlanta       GA      30309
 Top 20 Creditor                  Southeastern Paper Group        Jeff Small                      PO Box 890673                                         Charlotte     NC      28289
 United States Attorney           United States Attorney                                          600 Richard Russell Bldg    75 Ted Turner Drive, SW   Atlanta       GA      30303

 SEC                              US Securities & Exchange Comm                                   950 East Paces Ferry Road   Suite 900                 Atlanta       GA      30326




In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                                       Page 2 of 2
